Motion by tenant for leave to appeal to this court from an order of the Appellate Term of the Supreme Court, granted. Motion by tenant for a stay, pending appeal, granted on condition: (1) that, pursuant to the leave granted, the notice of appeal shall be served promptly; (2) that, within 10 days after service of such notice, the tenant shall serve and file an undertaking for $1,000, with corporate surety, to pay the landlord any loss or damages sustained by reason of this stay and to pay the landlord the costs of this appeal in the event the order be affirmed or the appeal therefrom be dismissed; and (3) that the tenant shall perfect and be ready to argue or submit the appeal at the January Term, beginning January 2, 1963; appeal ordered on the calendar for said term. The record and appellant’s brief must be served and filed on or before December 12, 1962. Kleinfeld, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.